Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 9/29/2020. Amendments to the Claims, as well as Remarks have been received and considered by the examiner. Claims 29-32 have been added. Claims 15-20, and 26-32 are currently pending.

Election/Restrictions
Applicant’s arguments are persuasive with regard to the current claims. The restriction is hereby withdrawn.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide antecedent basis for the “critical condition” of claim 29. 
Claim 27 recites: “clutch filling procedure”. This nomenclature is not found in the specification, nor is it so related to the disclosed method so as to clearly convey what may be so it cannot be certain what methodology may be included or excluded by the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 29 recites: “the critical condition”, which lacks antecedent basis. 
Claim 30 recites: “the controller including additional executable instructions stored in non-transitory memory to determine whether or not the disconnect clutch or the at least one shifting clutch is requested to be filled during a critical time and selecting the disconnect clutch or the at least one shifting clutch to be filled based on a priority…”. The skilled artisan is not apprised as to the metes and bounds of the claim because claim 15 already specifies that either the disconnect clutch or the at least one shifting clutch is assigned a higher priority. In applicant’s disclosed method (see Fig. 6), there is only one instance (box 602) in which a clutch is assigned a priority or higher priority. Because claim 30 does not correlate itself to this method step, therefore the skilled artisan is not apprised as to whether the priority of claim 30 is in addition to the higher priority assigned in claim 15, which is imprecise and incorrect, or whether the priority of claim 30 relies on the priority assigned in claim 15. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited US Patent 8473139 (Futamura) in view of previously cited US Publication 2014/0288754 (Kasuya).
As to claim 15, Futumura discloses:  A vehicle driveline, comprising: an engine (2); a driveline integrated starter/generator (DISG) (motor generator 6); a disconnect clutch (front clutch 5) mechanically coupled to the engine and the DISG; a transmission (8) including at least one shifting clutch (see friction devices 861-865, see column 7, lines 58-62; the skilled artisan is aware that at least one of these devices will be engaged during each gearshift in an automatic transmission) and a pump (see pump, column 5, line 10) supplying a fluid to the at least one shifting clutch and the disconnect clutch; and
a controller (hybrid ECU 11, including clutch ECU 12, including executable non transitory instructions (examples of which are shown in Figs. 4-8) stored in non-transitory memory,
assigning a higher priority for a the disconnect clutch than for the at least one shifting clutch in response to a driver demand torque being greater than a threshold (for instance, the method is dependent upon which gear stage is in progress, Fig. 9, and whether a gear shift operation is in progress, which is all dependent upon driver demand torque), and assigning the higher priority to the at least one shifting clutch than to the disconnect clutch in response the driver demand torque being less than the threshold, (for instance, the method is dependent upon which gear stage is in progress, Fig. 9, and whether a gear shift operation is in progress, which is all dependent upon driver demand torque)

Futumura does not disclose that its controller includes instructions: “for supplying a first pressure sequence to apply the disconnect clutch, the first pressure sequence including a first boost phase, a first constant pressure phase, and a first ramp phase, supplying a second pressure sequence to apply the at least one shifting clutch, the second pressure sequence including a second boost phase, a second constant pressure phase, and a second ramp phase”.
Futumura, focuses its invention on delaying one or another of a shifting clutch and a driveline clutch (front clutch 5), (See for example Figs. 9-10), but does not specify a pressure sequence for each clutch with distinct phases. Nevertheless, Futumura makes it clear that the pressure sequences at their apex of engagement, for a driveline clutch and shifting clutch, are distinctly preceding one another (see gear shift in progress R12, Fig. 9, which is after front clutch engagement R8. In Fig. 10, the engagement of driveline clutch/front clutch 5, at U11, is delayed until after the gear shift in progress. Futumura also contemplates “standby” states for its clutches, which is typical, but is silent as to three distinct phases including a “boost phase” that is distinct from a constant pressure phase and ramp phase.
However, operating a hydraulic clutch with at least three distinct phases is known at least from previously cited Kasuya, (see for instance the first pressure sequence represented by either the first or second engagement device, see Fig. 4-5, with the pressure sequence for the analogous driveline clutch CL1, represented by the first command with a boost phase from t15-t16, constant pressure phase from t16-t17, and ramp phase after t17, and the pressure sequence for the analogous gear shifting clutch CL2, 
	Nevertheless, Kasuya is not relied upon for this feature, as Futumura discloses giving priority to either a shifting clutch or driveline clutch based upon certain conditions (whether or not an acceleration command was given). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide the clutch pressure sequences of Futumura, with three phases, as suggested by Kasuya, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, is a matter of ordinary skill. (KSR v. Teleflex), As noted, Futumura, merely lacks said distinct boost phase(s), and because it is known to provide such a boost phase, for priming a hydraulic cylinder to operate a hydraulic clutch, making it ready for engagement), it would have been obvious to provide the same in Futumura, providing the same predictable result known from Kasuya (e.g. “priming “a hydraulic cylinder to operate a hydraulic clutch, making it ready for quick engagement to its apex pressure/engagement pressure”. 
The obvious statement above, and proposed combination, is relevant to all dependent claims.
As to claims 16-18, the combination provides: (Examiner will refer to the primary reference Futumura unless otherwise provided):
where the at least one shifting clutch is a gear clutch (See Futumura, column 15, lines 37-55, and Fig. 1, for instance),
where the first boost phase of the disconnect clutch precedes the second boost phase of the at least one shifting clutch (see above combination and Fig. 9, wherein the engagement of the driveline 
where the second boost phase of the at least one shifting clutch precedes the first boost phase of the disconnect clutch. (see above combination and Fig. 10, wherein the engagement of the shifting clutch the engagement of the shifting clutch). By providing the respective boost phases known from Kasuya, the combination inevitably provides: where the first boost phase of the disconnect clutch precedes the second boost phase of the at least one shifting clutch (see above combination and Fig. 9, wherein the engagement of the driveline clutch (R8) precedes the engagement of the shifting clutch (gear shift in progress R12). In addition, it would have been obvious to the skilled artisan at the time of filing to offset the respective boost phases in time, in order to ensure working oil from a pump, as is suggested by Kasuya and Futumura, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, is a matter of ordinary skill, (KSR v. Teleflex).
As to claim 20, Futumura discloses a mechanical oil pump driven by the engine, but does not explicitly state that the delay of one of its clutch pressure sequences is because its pump otherwise would have insufficient capacity to supply both, although this is implied. Nevertheless, see Kasuya, 
As to claim 32, the combination necessarily provides: the controller including additional executable instructions stored in non-transitory memory to fill either the disconnect clutch or the at least one shifting clutch in response to either the disconnect clutch or the at least one shifting clutch exiting a boost phase of filling.

Claims 19, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Futumura, Kasuya, and further in view of previously cited US Publication 2014/0018207 (Kobayashi).
As to claims 19 (and 26, 31), Futumura/Kasuya does not explicitly provide:
where the first boost phase of the disconnect clutch is initiated in response to an engine start request. Futumura, contemplates starting an engine from zero or negligible speed after being disconnected, which will necessarily occur after a request and involve engaging the disconnect clutch to connect the engine to the power-train (See column 8, lines 12-19, and 39-59), which states that the disconnect clutch is engaged to connect the engine. Futumura only lacks said boost phase, which has been obviated above by the obvious statement to claim 15, and does not explicitly state that its method or boost phases is initiated in response to an engine restart request. See also, Kasuya, which contemplates engine start (power-on) as well, (paragraphs 7 and 73) (which is why C1 is engaged), but 
 Nevertheless, in the interest of compact prosecution, Kobayashi is provided which teaches:  implementing a pressure sequence necessarily in response to an engine restart request. Kobayashi recognizes the need to apply certain pressure sequences to a disconnect clutch (K0, Fig. 4), and shifting clutch (on-coming clutch, Fig. 4), during a downshift during restart (paragraphs 7, 63-64, for instance, to avoid overtaxing its pump). 
As to claims 26 and 31, Kobayashi also provides this method whether a “power off” upshift or downshift is requested (paragraph 89). Here, power off is interpreted as the engine being off, prior to restart. 

It is noted, Applicant’s specification does not require a direct, chronological causation here, as the boost phase of the present application occurs roughly at 610, however, many steps such as 602, must first occur, as well as an engine restart request which is not shown explicitly in Fig. 6. See also, for example, page 21, first paragraph, and page 26, last paragraph, which states that step 604 (and its bosting phase) occurs after, in response to, a request to start the engine. What is known, is that for step 610 to proceed, a critical condition, such as engine restart must have occurred or been requested; either on is encompassed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide the method of the combination of Futumura and Kasuya, and therefore the clutch pressure sequence, including said boosting phase in response to an engine restart request (known from Kobayashi), because, inter alia, applying a known technique (delaying an oncoming clutch) to a known method, device (pressure sequences during engine restart) ready for improvement to yield predictable results. (KSR v. Teleflex). Applying the teachings of Kobayashi, which teaches specifically delaying a 
In addition, as to claims 26-31, this method is applicable whether or not an upshift or downshift is requested during a power off upshift (wherein power off refers to engine torque going from no power to positive torque, as suggested by Kobayashi, because, nter alia, applying a known technique (delaying an oncoming clutch) to a known method, device (pressure sequences during engine restart) ready for improvement to yield predictable results. (KSR v. Teleflex).

Interpretation of Claims
Claim 26 is grammatically unusual in terms of functional language, but does not require correction: “the controller including additional executable non transitory instructions stored in non-transitory memory to assigning the higher priority to the at least one shifting clutch in response to a power off downshift”, has been interpreted similarly to: “the controller including additional executable non transitory instructions stored in non-transitory memory for assigning the higher priority to the at least one shifting clutch in response to a power off downshift”, or “the controller including additional executable non transitory instructions stored in non-transitory memory to assign the higher priority to the at least one shifting clutch in response to a power off downshift”. Because there is nothing preventing applicant from using the word “to” in place of “for”, the limitation is not objected to. 
Claim 27 recites: “during a critical condition”. The only example of a critical condition according to the present method is given on page 22, first paragraph (e.g. when the motor is applying a positive torque to the driveline), but there is no discussion as to why said condition is critical as in grave or perilous. For the purposes of examination, said “critical condition”, will be interpreted as any condition critical or necessary to the disclosed method. 

Allowable Subject Matter
Claims 27-28 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the objection to the specification. 
As to claim 27, the prior art of record does not anticipate or render obvious the limitations of: “ the controller including additional executable instructions stored in non-transitory memory to determine  whether or not the disconnect clutch or the at least one shifting clutch is requested to be closed filled during a critical time, and to fill the disconnect clutch or the at least one shifting clutch via one of two different clutch filling procedures according to whether or not the disconnect clutch or the at least one shifting clutch is requested to be filled during the critical time or other than the critical time, the critical time being a time when the DISG is applying a positive torque to the vehicle driveline”, in combination with the remaining features.. 
As to claim 28, the combination does not provide:
the controller including additional executable instructions stored in non-transitory memory to close the disconnect clutch according to the disconnect clutch being assigned the higher priority when the disconnect clutch or the at least one shifting clutch being is requested to filled during the critical time, and to fill the disconnect clutch or the at least one shifting clutch according to an order of requests for filling the disconnect clutch and the at least one shifting clutch when the disconnect clutch or the at least one shifting clutch is requested to be filled at other than the critical time.

Claims 29-30 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the 

Response to Arguments
Applicant’s arguments are not fully persuasive. With regard to claim 15, Applicant argues, inter alia, that priority is not based on driver demand torque. Examiner respectfully disagrees. The flags of Futamura are dependent upon a shifting from one gear stage to another, which is dependent upon driver demand torque. 

Conclusion
See US Publication 2015/0072829 (Michikoshi), Fig. 7, which predicates its method upon whether its analogous DISG, which provides Fig. 3, in which the DISG of Futumura applies positive torque to a driveline (EV Running). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655